Citation Nr: 0202517	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  97-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
degenerative arthritis of the hands.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1940 to November 
1945 and from September 1950 to July 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO rating decision 
which denied an increase in a 20 percent rating for the 
veteran's service-connected degenerative arthritis of the 
hands.  The veteran is rated incompetent of VA benefits 
purposes; his wife is his fiduciary and the appellant in the 
instant case.  The appellant requested a Travel Board hearing 
but withdrew such request in May 2000.  A February 2002 
motion to advance the case on the Board's docket was granted 
by the Board in March 2002.

In a February 2002 written presentation, the appellant's 
representative appears to raise the issue of service 
connection for rheumatoid or other systemic arthritis of 
multiple joints.  Such issue is not on appeal and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected degenerative arthritis of the 
hands is manifested by X-ray evidence of arthritis, 
complaints of pain, and at most minimal limitation of motion 
of the fingers from this condition.  Most of the functional 
impairment of his hands, including severe limitation of 
motion of the fingers, is due to non-service-connected 
conditions including residuals of a cervical spine injury 
with upper extremity paresis.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the hands have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background


The veteran served on active duty in the Army from March 1940 
to November 1945 and from September 1950 to July 1965.  His 
service medical records indicate that he was treated in 
January 1955 for cellulitis of the right little finger 
following a deep laceration.  A February 1955 hospital record 
notes a final diagnosis of cellulitis without lymphangitis of 
the distal phalanx of the little finger of the right hand.  A 
March 1959 treatment entry notes that the veteran gave a 
history of sustaining an injury to the right long finger the 
previous day while using a pair of pliers.  The examiner 
noted that there was mild swelling and tenderness of the 
distal phalanx of the right long finger without erythema or 
evidence of infection.  It was noted that the veteran had 
excessive extension of the distal interphalangeal joint and 
partial residual flexion deformity suggestive of an old 
Boutonniere deformity.  The impression was contusion of the 
distal phalanx of the right long finger.  An April 1960 
record notes that the veteran had uniform diffuse swelling of 
the distal phalangeal joints of all fingers.  The impression 
was arthritic changes.  On a medical history form at the time 
of the March 1965 service retirement examination, the veteran 
gave a history which included that the right hand middle 
finger was deformed from the settlement of arthritis in that 
joint.  The March 1965 objective examination noted the upper 
extremities were normal.  

The veteran underwent a VA general medical examination in 
April 1971.  He had complaints including generalized joint 
pain and an inability to make a fist with the right hand as 
well as deformities of the joints.  The examiner reported 
that there were generalized deformities of the joints of the 
fingers of both hands with some deviation.  There was also 
flexion limitation of the finger joints.  The diagnoses 
included generalized degenerative arthritis.  

The veteran underwent a VA orthopedic examination in July 
1971.  He complained of persistent pain in both hands 
associated at times with swelling and localized heat.  The 
examiner indicated that there were bilateral swan-like 
deformities (hyperextension of the proximal interphalangeal 
joints) and flexion of the distal interphalangeal joints of 
the 2nd, 3rd, and 4th fingers.  There was no local temperature, 
redness, or swelling.  There were bony deformities at the 
distal interphalangeal joints.  The clinical diagnosis was 
degenerative arthritis of the fingers of both hands.  X-rays 
of the hands noted that there were marked degenerative 
changes in the interphalangeal and distal interphalangeal 
joints, bilaterally; there was also generalized osteoporosis 
in all the phalanges; and the impression was degenerative 
joint disease of the interphalangeal as well as the distal 
interphalangeal joints, bilaterally.  

In September 1971, service connection was granted for 
degenerative arthritis of the hands.  A 20 percent rating was 
assigned and has remained in effect.  

Medical records show that in June 1973 the veteran fell and 
sustained head and neck injuries, with damage to the cervical 
spine, resulting in partial quadriplegia and other residuals.  
Extensive treatment and rehabilitation followed, although the 
veteran had severe residual impairment of his upper and lower 
extremities.  The records indicate that at times he could 
ambulate with crutches and at times had to use a wheelchair.  
He reportedly needed an attendant to assist him due to the 
spinal cord injury residuals.  The medical records from this 
time also mention he had arthritis of the hands and spine as 
well as arteriosclerotic heart disease.

In February 1976, the RO granted the veteran a permanent and 
total disability rating for non-service-connected pension 
purposes, as well as aid and attendance benefits, due to 
residuals of the cervical spine injury.

Ongoing medical records dated to the 1990s primarily pertain 
to residuals of the cervical spine injury with quadriparesis.  
Other conditions noted included generalized arthritis, 
cardiovascular disease, and prostate cancer.  An October 1995 
VA examination noted severe vascular dementia.  The examiner 
noted that the veteran was not competent to handle VA funds.  

In February 1996, the veteran was found incompetent for the 
purpose of handling VA benefits, and his wife was named as 
his fiduciary.  

In April 1996, the current claim was submitted for an 
increased rating for service-connected degenerative arthritis 
of the hands.  

The veteran underwent a VA hand, thumb, and fingers 
examination in August 1997.  The VA doctor made no mention of 
the history of a cervical spine injury, and there was no 
mention that the claims folder was reviewed.  The veteran 
referred to severe pain of both hands and fingers with severe 
limitation of motion and an inability to close the hands or 
open them.  The examiner reported that there were anatomical 
defects with severe swan neck as seen in arthritic 
deformities.  The veteran lacked 1 inch to touch with the tip 
of both thumbs and the tip of both index fingers.  He lacked 
2 inches to touch with the tip of both thumbs and the tip of 
the both middle fingers.  He lacked 3 inches to touch with 
the tip of both thumbs and the tip of both ring fingers and 
lacked 4 inches to touch with the tip of both thumbs and the 
tip of both little fingers.  He lacked 5 inches to touch with 
the tip of all fingers to the median transverse fold of the 
palm of both hands.  The doctor stated that the above were in 
active and passive movements.  The veteran had severe 
weakness of strength of both hand grip muscles with a muscle 
strength of 0/5.  There was also severe muscle atrophy of the 
intrinsic muscles of both hands and severe crepitation of 
both wrists.  There was severe fusiform swelling of all 
proximal interphalangeal and distal interphalangeal joints on 
all fingers of both hands.  The veteran had considerable 
atrophy of the muscles of the thenar eminences.  The examiner 
noted that the thumb was in the plane of the hand (ape hand), 
pronation was incomplete and defective, and there was absence 
of flexion of the index finger and feeble flexion of the 
middle finger.  The veteran could not make a fist.  The 
middle fingers remained extended.  The veteran could not flex 
the distal phalanx of the thumb as there was a defective 
opposition and abduction of the thumb in the area of a right 
angle (90 degrees) to the palm, with flexion of the wrist 
weakened with trophic disturbances.  The veteran had a 
Griffin Claw deformity due to flexion contracture of the 
right hand ring and little fingers.  Atrophy was much marked 
in the dorsal interspace and the thenar and hypothenar 
eminences with loss of extension of the ring and little 
fingers.  The veteran could not spread the fingers on reverse 
and could not adduct the thumb.  Wrist flexion was weakened.  
The diagnosis was degenerative arthritis of the right and 
left hands.  

In March 2000, the RO rating board requested another VA 
examination and opinion, noting that the 1997 examination 
apparently did not review the claims folder and did not 
account for the effects of the non-service-connected cervical 
spine injury residuals.

In April 2000, X-rays of the hands for another VA examination 
were performed.  These noted that both of the veteran's hands 
showed diffuse osteopenia and swelling of the hands.  There 
was ankylosis of the distal phalangeal joints of the 2nd 
through the 3rd fingers of the right hand and in the 2nd 
through the 5th fingers on the left with contraction flexion 
deformity of the 5th finger with partial destruction and 
remodeling of the proximal phalangophalangeal joint observed.  
There was also narrowing of several phalangophalangeal 
joints, particularly the 3rd and 4th, with seagull appearance 
of the 1st carpometacarpal joints bilaterally.  It was 
further indicated that there were mild subluxations of the 
1st metacarpophalangeal joints bilateral.  The findings were 
reported to be consistent with advanced degenerative joint 
disease.  The impression was severe degenerative joint 
disease of the hands, swelling of the hands, and contraction 
flexion deformity of the right 5th finger at the proximal 
phalangophalangeal joint.  

In April 2000, another VA examination was performed by the 
same doctor who performed the 1997 examination.  The doctor 
noted that the veteran's claims file and service medical 
records had been reviewed carefully.  It was noted that the 
physical examination of the hands was unchanged since the 
last examination in 1997.  The doctor commented that there 
was evidence of worsening of the arthritis condition of the 
hands compared with the first VA examination in 1971.  The 
examiner noted objective findings on physical examinations in 
1971 and 1997 of swan neck deformities and bony deformities.  
The examiner stated that as seen by the X-rays performed in 
April 2000, the veteran had severe degenerative joint disease 
of the hands associated with soft tissue swelling which 
corresponded to the service-connected hand disability.  The 
doctor stated that in terms of the loss of use of the upper 
extremities and the rest of the objective findings on the 
physical examination of 1997, such were related to the non-
service-connected spinal cord injury sustained in 1973.  

VA medical records from 1995 to 2000 primarily refer to 
treatment for multiple ailments unrelated to service-
connected degenerative arthritis of the hands.  




II.  Analysis

The veteran claims an increase in the 20 percent rating 
assigned for his service-connected degenerative arthritis of 
the hands.

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  In the absence of 
limitation of motion, a 10 percent rating will be assigned 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For purposes of rating arthritis, groups of minor joints 
include multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities.  
38 C.F.R. § 4.45(f).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules are observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise, unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable tot he 
metacarpophalangeal joint of other digits.  See notes 
preceding 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219 
(unfavorable ankylosis of multiple fingers) and Diagnostic 
Codes 5220-5223 (favorable ankylosis of multiple fingers).  
Diagnostic Codes 5216-5219 provide ratings ranging from 20 
percent to 60 percent for unfavorable ankylosis of multiple 
fingers of a hand, depending on how many fingers are involved 
and whether the hand is the major or minor hand.  Diagnostic 
Codes 5220-5223 provide ratings ranging from 10 percent to 50 
percent for favorable ankylosis of multiple fingers of a 
hand, depending on how many fingers are involved and whether 
the hand is the major or minor hand.

Loss of use of both hands warrants a 100 percent rating.  38 
C.F.R. 4.71a, Diagnostic Code 5109.  

When rating the service-connected degenerative arthritis of 
both hands, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
retired from service in 1965.  Medical records from 1971 show 
X-ray evidence of the minor joints of both hands and 
complaints of pain.  Such supported no more than a 20 percent 
rating under Code 5003 for arthritis of two minor joint 
groups with at least minimal limitation of motion or no 
limitation but with occasional incapacitating exacerbations.  
There was no indication at that time of favorable or 
unfavorable ankylosis of multiple fingers which would support 
an overall higher rating.  Soon thereafter, in 1973 the 
veteran sustained a non-service-connected cervical spine 
injury with residuals including paresis of the upper 
extremities.  Later medical records occasionally mention the 
service-connected degenerative arthritis of the hands, 
although the records indicate that functional impairment of 
the hands from the service-connected condition has been 
eclipsed by the non-service-connected spinal cord injury 
residuals.

More recent evidence includes a 1997 VA examination showing 
essentially no muscle strength in the hands and significant 
restriction of finger motion.  The same VA examiner re-
examined the veteran in 2000 (this time reviewing and 
commenting on historical records), noted that physical 
findings were the same as on the 1997 examination and current 
X-rays of the hands showed some advancement of arthritis 
compared with earlier studies.  However, the doctor noted 
that upper extremity loss of use and other objective findings 
on the recent physical examinations were associated with the 
non-service-connected spinal cord injury.

Impairment from non-service-connected conditions must be 
excluded when rating a service-connected disability.  
38 C.F.R. § 4.14.  The medical records show that the 
overwhelming functional impairment in the veteran's hands is 
due to non-service-connected conditions including residuals 
of a cervical spine injury with upper extremity paresis; it 
is this condition which hinders the veteran's ability to move 
his fingers.  The service-connected degenerative arthritis of 
the hands is shown by X-ray findings, complaints of pain, and 
perhaps minimal limitation of motion of the fingers which 
would not be compensable under a limitation of motion code.  
Such supports no more than the current 20 percent rating 
under Code 5003.  There is no reliable medical evidence to 
demonstrate that service-connected degenerative arthritis of 
the hands is responsible for favorable or unfavorable 
ankylosis of multiple fingers of the hands to such degree 
that an overall rating in excess of 20 percent would be 
warranted.  Such is the case even when the effects of pain 
are considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v 
Brown, 8 Vet.App. 202 (1995).  The historical and recent 
medical evidence shows that the limitation of motion of the 
fingers of the hands is fundamentally due to non-service-
connected disability, and any loss of use of the hands is 
also the result of non-service-connected disability.  

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for degenerative arthritis 
of the hands.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for degenerative arthritis of the hands 
is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

